Citation Nr: 0710744	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-43 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether the veteran timely submitted a notice of 
disagreement (NOD) with the November 2001 determination that 
assigned an effective date of April 5, 2001 for the 
assignment of a 100 percent rating for his anxiety reaction. 

2.  Entitlement to an effective date prior to April 5, 2001 
for the assignment of a 100 percent rating for anxiety 
reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and P. R.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This matter comes before the Board of Veterans Appeals 
(hereinafter Board) on appeal from a July 2003 rating 
decision, by the Reno, Nevada, Regional Office (RO), which 
denied the claim for an effective date earlier than April 5, 
2001, for the assignment of a 100 percent evaluation for 
anxiety reaction; the RO also determined that the appeal to 
the November 2001 rating decision, which assigned the April 
5, 2001 effective date, was untimely.  The veteran perfected 
a timely appeal to the July 2003 decision.  

On May 17, 2005, the veteran and P. R. appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge, sitting at the Las Vegas, Nevada RO.  A transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  In an April 1970 rating decision, the RO granted service 
connection for anxiety reaction; a 30 percent disability 
evaluation was assigned, effective September 27, 1969; except 
for temporary total ratings assigned based on periods of 
hospitalization, the 30 per cent rating remained in effect 
through September 14, 1992.  

2.  In a statement received at the RO in February 1971, the 
veteran expressed disagreement with the April 1970 rating 
decision.  The RO did not issue a statement of the case (SOC) 
in response to the veteran's notice of disagreement (NOD), or 
grant in full the benefit then being sought on appeal.  

3.  In August 1976, the veteran submitted a timely 
disagreement with the RO's January 1996 denial of his claim 
for an increased rating, but he did not submit a substantive 
appeal following the July 1977 SOC which addressed that 
disagreement.  Therefore, that decision became final.  

4.  A rating action in August 1993 increased the evaluation 
for anxiety reaction from 30 percent to 50 percent, effective 
September 15, 1992.  The veteran did not appeal that 
determination within one year of the notification thereof, 
nor did he appeal the March 1994 rating decision confirming 
the 50 percent rating.  The decisions became final.  

5.  On April 5, 2001, the RO received the veteran's claim for 
an increased rating for his service-connected anxiety 
reaction.  

6.  In a November 2001 rating decision, the RO increased the 
evaluation for the veteran's anxiety reaction from 50 percent 
to 100 percent, effective April 5, 2001.  Later in November 
2001, the veteran was informed of the decision and of his 
appellate and procedural rights.  

7.  A notice of disagreement with the November 2001 rating 
decision, which assigned a 100 percent rating for anxiety 
reaction, effective April 5, 2001, was not received within 
one year of notice of that decision.  

8.  In a statement in support of claim (VA Form 21-4138), 
received March 11, 2003, the veteran indicated that he found 
a serious mistake in the back pay he received for his anxiety 
disorder.  This statement was accepted as a claim for an 
effective date prior to April 5, 2001 for a 100 percent 
rating for anxiety disorder.  

9.  It was not factually ascertainable that the veteran's 
anxiety reaction became 100 percent disabling during the year 
prior to April 5, 2001.  


CONCLUSIONS OF LAW

1.  The veteran did not timely submit a NOD with the November 
2001 rating decision that assigned an effective date of April 
5, 2001, for the assignment of a 100 percent rating for his 
anxiety reaction, and the Board does not have jurisdiction to 
review the merits of an appeal challenging that rating 
decision.  38 U.S.C.A. §§ 7104, 7105, 7108, (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.302 
(2006).  

2.  The criteria for an effective date prior to April 5, 
2001, for the assignment of a 100 percent disability rating 
for anxiety reaction, have not been met.  38 U.S.C.A. 
§§ 5101, 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.1, 3.105, 3.159, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  See Peligrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Peligrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  While 
the notice provided to the veteran in January 2005 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  That letter informed the veteran of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Prior to that letter a 
November 2004 statement of the case (SOC) explained in detail 
the laws and regulations concerning timeliness of appeal and 
why the documents already of record did not warrant a finding 
that he had not timely appealed the November 2001 rating 
decision.  That along with the January 2005 VCAA letter 
sufficiently informed him of the evidence needed to pursue 
his claim and the Board finds that the requirements the Court 
set out in Pelegrini have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish an earlier effective date for 
the assignment of a 100 percent rating for anxiety reaction, 
given that he was afforded an opportunity to testify at a 
personal hearing, and he has been provided all the criteria 
necessary for establishing an earlier effective date for the 
assignment of a higher evaluation, the Board finds that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  



II.  Factual background.

In an April 1970 rating decision the RO granted service 
connection for anxiety reaction, and assigned a 30 percent, 
effective September 27, 1969; the RO also granted a temporary 
100 percent rating based on hospitalization, effective 
November 8, 1969 and, in a subsequent rating action on July 
31, 1970, the RO reinstated the 30 percent rating, effective 
July 1, 1970.  

Received in February 1971 was a statement from the veteran, 
wherein he expressed disagreement with the 30 percent rating 
assigned for his anxiety reaction.  

In October 1973, the veteran requested an increased rating 
for anxiety reaction.  By rating actions in January 1974 and 
January 1976, the RO denied the veteran's claims for an 
increased rating for anxiety reaction.  The veteran was 
informed of those decisions, but he did not respond to the 
denials of his claim.  

By a rating action in June 1976, the RO again denied a claim 
for an increased rating for anxiety reaction.  The veteran 
filed a notice of disagreement (NOD) with that determination 
in August 1976, and a statement of the case (SOC) was issued 
in July 1977; however, the veteran did not submit a 
substantive appeal within 60 days of the mailing of the SOC 
or within the year following the notice of the rating action.  

By a rating action in August 1993, the RO increased the 
evaluation for the veteran's anxiety reaction from 30 percent 
to 50 percent, effective September 15, 1992.  The veteran was 
notified of this rating action and of his procedural and 
appellate rights; however, he did not appeal that 
determination within one year in the notification of the 
rating decision.  Similarly, he did not appeal a March 1994 
RO decision confirming the 50 percent rating within one year 
of the May 1994 notification of the decision.

A statement in support of the claim (VA Form 21-4138) was 
received at the RO on April 5, 2001, wherein the veteran 
requested an increased rating for his service-connected 
anxiety reaction.  Submitted in support of his claim were VA 
medical records dated from October 1992 to April 2001, 
reflecting ongoing treatment for symptoms of anxiety 
disorder.  In May 1999, the veteran was referred for a 
neurological consultation because of dizziness and 
nervousness.  The assessment was symptoms that are primarily 
related to panic.  In March 2001, the veteran was admitted to 
a hospital from a VA outpatient clinic with complaints of 
palpitations followed by syncope.  The veteran indicated that 
he had had dizziness.  The veteran also reported having had a 
dull ache in the chest for the past several months.  He had 
shortness of breath, and slight nausea.  He also reported 
sweating.  It was noted that he had no heart disease; in 
fact, no acute chest pain was noted.  The assessment was 
palpitations, caused most probably by anxiety; R/O cardiac 
disease.  

On the occasion of a VA examination in July 2001, it was 
reported that the veteran stabbed himself with forks, knives, 
and screw drivers.  It was also noted that he had anxiety 
attacks, and woke up screaming at night.  He occasionally 
woke up dizzy, and he had episodes of nervous convulsions, 
where he stabbed himself.  It was noted that he sometimes 
passed out, and had occasionally fallen off things such as 
ladders.  The veteran reported that he was constantly 
worrying about clothes, money, and his father.  He indicated 
that he was always anxious and had constant thoughts of 
suicide.  It was noted that the veteran spent his time on his 
computer and helping his disabled neighbors.  The examiner 
noted "the veteran hates himself and his life."  The 
examiner also noted that the veteran was able to maintain 
personal hygiene, but he had difficulty maintaining other 
basic activities of daily living.  Following a mental status 
examination, the veteran was diagnosed with post-traumatic 
stress disorder (PTSD), generalized anxiety with depression, 
and panic attacks; he was assigned a global assessment of 
functioning (GAF) score of 35.  

Received in June 2002 were VA outpatient treatment reports, 
dated from April 1998 to April 2002, reflecting treatment for 
several disabilities, including the veteran's nervous 
disorder.  The veteran was seen for evaluation on April 4, 
2001, at which time he gave a history consistent with panic 
disorder.  It was noted that he had episodes of depression 
because he could not work; he had not worked in the last 10 
years.  In the panic attacks, he got shortness of breath, 
palpitations, dizziness, anxiety and fatigue.  He had also 
had some loss of consciousness.  The pertinent diagnoses were 
PTSD and panic disorder; he was assigned a GAF score of 29.  

Of record is a statement from the veteran, dated in October 
2002, wherein he requested expediting his claim for his 
seizure disorder, secondary to his anxiety reaction; he also 
requested consideration of his claim for service connection 
for PTSD.  The veteran did not express disagreement with the 
effective date assigned for his total rating for his service-
connected anxiety reaction in the November 2001 rating 
decision.  

Received in March 2003 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran indicated that, after 
looking at his settlement for 100 percent, he found a serious 
mistake in the back pay he received.  By letter, dated June 
19, 2003, the RO informed the veteran that the March 2003 
letter had not been accepted as a notice of disagreement to 
the November 2001 rating decision.  

At his personal hearing in May 2005, the veteran testified 
that he was a physical and mental mess when he left Vietnam 
in 1969.  The veteran indicated that he was in physical 
danger around any sharp objects.  The veteran related that, 
upon his discharge from service, he went to the hospital and 
ended up being locked up for approximately one year.  The 
veteran maintained that he should have been assigned a 100 
percent schedular rating from the time he filed for 
compensation in October 1969.  P.R., who reported being a 
behavioral scientist, explained that the veteran had been 
continuously hospitalized ever since he left service.  He 
noted that the veteran was medically incapacitated for years.  
The veteran indicated that he missed the time period to 
appeal because of his condition.  

Received in June 2005 were medical records from the Social 
Security Administration, including VA as well as private 
treatment reports, dated from September 1992 to July 1999, 
reflected ongoing clinical evaluation for an anxiety 
disorder.  The records noted that the veteran's disability 
began on November 30, 1991.  Of record is a psychiatric 
assessment conducted by Dr. Lynn Larson, in March 1993.  Dr. 
Larson stated, based on the interview and psychological 
testing, the veteran was judged to be functioning in the 
average range of intellectual ability.  The diagnostic 
impression was psychological factors affecting physical 
condition; he was assigned a GAF score of 50, with the 
highest GAF of 60 in the past year.  During a clinical 
evaluation in September 1993, the veteran reported extreme 
pain, fatigue, anxiety, and nervousness; the veteran 
indicated that he woke up in the morning with intense anxiety 
attacks.  The examiner noted that the veteran's appearance 
was not congruent with complaints of extreme pain and 
fatigue; he also noted that the veteran looked healthy.  The 
veteran underwent a psychiatric assessment in April 1999, at 
which time he reported frequent episodes during which he 
became dizzy and during which his body twitched and moved on 
its own.  The examiner noted that the veteran seemed to have 
a poor memory of some aspects of his past.  Following a 
mental status examination, the pertinent diagnosis was 
anxiety disorder, NOS.  The examiner noted that the veteran 
had strange episodes involving nervousness, dizziness, 
choking, and body twitching and moving on its own.  The 
examiner assigned a GAF score of 70, setting aside his 
episodes.  

III.  Legal Analysis.

A.  Timeliness of the NOD to the November23, 2001 rating 
decision.

The Board only has jurisdiction to review RO decisions that 
are timely appealed.  For an appeal to be timely, a claimant 
must file a NOD within a year after mailing of the notice of 
the adverse action; and to timely perfect an appeal the 
claimant must submit a substantive appeal within 60 days 
after being sent a statement of the case, or within the 
remainder of the 1-year period which follows the RO's notice 
to him/her of the adverse decision, whichever period ends 
later.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. §§ 20.101, 
20.200, 20.201, 20.302.  Without a timely NOD with the 
unfavorable determination by the agency of original 
jurisdiction, the Board has no jurisdiction to consider the 
merits of an appeal of such determination.  38 U.S.C.A. 
§§ 7105(c), 7108.  See Marsh v. West, 11 Vet. App. 468 
(1998).  

Whether a notice of disagreement was timely filed is an 
appealable issue. 38 C.F.R. §§ 19.34, 20.101(c). If a 
claimant fails to timely file an NOD, the Board has no 
jurisdiction in the matter, and must reject the application 
for review on appeal.  This is not a matter within the 
Board's discretion; the timeliness standards for filing an 
NOD are prescribed by law and regulation.  38 U.S.C.A. 
§§ 7105, 7108; 38 C.F.R. § 20.302.  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the NOD must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  38 C.F.R. § 20.302(a). 
Generally, a claimant, or his or her representative, must 
file a notice of disagreement with a determination by the 
agency of original jurisdiction within one year from the date 
that that agency mails notice of the determination to him or 
her. Otherwise, that determination will become final.  The 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(a).  

The pertinent facts are straight-forward and have not been 
placed in dispute.  The rating decision that assigned the 100 
percent disability rating for the veteran's anxiety reaction 
was in November 2001, and the notice letter was mailed later 
that month.  As noted above, while the veteran submitted a 
statement to the RO in October 2002, he did not express 
disagreement with the effective date assigned by the November 
2001 rating decision.  Rather, in that statement, the veteran 
only inquired into a separate claim for seizures, secondary 
to his anxiety reaction and noted PTSD.  

The next communication that may in any way be construed as an 
NOD with the effective date for a total rating was received 
in March 2003.  As that is well beyond the legal time limit 
(1 year from notice letter date) for filing an NOD with the 
November 2001 rating decision, even if the March 2003 
statement were to be construed as an NOD, it was not timely.  
38 U.S.C.A. § 7105(b).  The first threshold for establishing 
Board jurisdiction is not met.  38 U.S.C.A. § 7105(a).  
Consequently, the Board has no jurisdiction to consider an 
appeal challenging the November 2001 rating decision 
assignment of April 5, 2001, as the effective date for the 
100 percent disability rating for the veteran's anxiety 
reaction, and must "reject" consideration of the merits of 
such appeal.  38 U.S.C.A. § 7108.  The November 2001 RO 
determination as to the effective of the total rating is 
final.  38 U.S.C.A. § 7105(c).  

Alternatively, the veteran argues that his appeal should be 
considered timely because he had a psychiatric disorder that 
prevented him from filing a timely NOD.  In this regard, it 
is noted that the provisions of 38 C.F.R. § 20.301(a) clarify 
that an NOD may be filed by a claimant's representative if a 
proper power of attorney or declaration of representation is 
on record or is filed with the NOD.  If an appeal is not 
filed by a person listed in 38 C.F.R. § 20.301(a) and the 
claimant is rated incompetent by VA or has a physical, 
mental, or legal disability which prevents the filing of an 
appeal on his or her own behalf, an NOD may be filed by a 
fiduciary appointed to manage the claimant's affairs by VA or 
a court, or by a person acting as next friend if the 
appointed fiduciary fails to take needed action or no 
fiduciary has been appointed.  38 C.F.R. § 20.301(b). Here, 
the veteran had not been rated incompetent, he had managed 
his own financial affairs, and a fiduciary was not appointed 
on his behalf.  In Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002), the United States Court of Appeals for the 
Federal Circuit (full cite) determined that the language of 
38 C.F.R. § 20.201 properly implemented 38 U.S.C. § 7105, and 
that assuming that the claimant desired appellate review, the 
requirement of § 20.201 was not an onerous task.  Regardless, 
there is no provision in the governing law for tolling the 
time period for filing an NOD based on an allegation of 
incompetence during a portion of the time period provided by 
law for such purpose.  And there is no competent evidence of 
record that the veteran was incompetent to file an NOD during 
the entire one year period after he was notified of the 
November 2001 decision.  He continued to pursue other claims 
before VA, providing reasoned responses, when indicated.  See 
his letter of October 2002.  

Neither the veteran nor his representative has raised a claim 
of clear and unmistakable error (CUE) in the November 2001 
rating decision, or any prior rating decision denying a total 
rating for the veteran's anxiety reaction.  Although he 
generally disagrees with the ratings and believes the 100 
percent rating should be retroactive to his discharge from 
service, no specific allegations of error in rating 
decisions, including that of November 2001, have been made.  
Accordingly, the Board finds that there was no notice of 
disagreement filed within one year of the November 2001 
decision, and that decision is final.  See 38 U.S.C.A. 
§ 7105(b)(1) (West 2002) and 38 C.F.R. § 20.201 (2006).  

As the March 2003 initial expression of disagreement with the 
November 2001 rating decision was well beyond the one year 
period provided by law for filing an NOD, the law is 
dispositive in this matter.  Absent a timely NOD, the Board 
is without jurisdiction to address the claim.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

B.  Legal analysis-EED for assignment of a 100 percent 
rating.

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2006).  The general rule as 
it pertains to the effective date for an award of increased 
compensation is that the effective date of such award will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o) (1) (2006).  
An exception to that rule applies, however, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of 
the claim for increased compensation.  In this context, the 
law provides that the effective date of the award "shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. 
§ 5110(b) (2) (West 2002 & Supp. 2006); 38 C.F.R. § 3.400(o) 
(2) (2006).  The term "increase" as used in 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400 means an increase to the next 
disability level.  See Hazen v. Gober, 10 Vet. App. 511 
(1997).  

A review of the record does not reveal any evidence in the 
one year preceding April 5, 2001, upon which it could be 
factually ascertained that the veteran's anxiety reaction 
increased in severity, and thus there is no basis for an 
effective date prior to the date assigned by the RO, April 5, 
2001.  Hazen.  Specifically, the evidence on file prior to 
April 2001 merely shows that the veteran received 
intermittent treatment at a VA mental health clinic for 
psychiatric problems with symptoms including anxiety, 
dizziness, nervousness, as well as occasional dizziness and 
body twitching.  Prior to April 2001, the medical evidence 
does not show gross impairment of thought processes or 
communication; persistent delusions or hallucination; grossly 
inappropriate behavior; any inability to perform activities 
of daily living; disorientation to time or place; memory loss 
of close relatives, one's own occupation, or one's own name.  
GAF scores ranged from 50 to 70.  VA outpatient treatment 
records showed little treatment for his service connected 
disability from 1999 to April 2001.  

In fact, the veteran does not actually contend that his 
anxiety reaction increased in severity within the year before 
his April 5, 2001 claim for an increased rating.  Rather, he 
asserts his anxiety reaction was totally disabling many years 
earlier, and his 100 percent rating should be made effective 
as of his separation from service in 1969.  As noted above, 
following an initial rating action in April 1970, wherein the 
RO assigned a 30 percent rating for anxiety reaction, the 
veteran filed an NOD with that rating action; but no SOC was 
issued addressing that NOD.  Nonetheless, in June 1976, the 
RO confirmed the previous denial of the claim for an 
increased rating; and, while the veteran filed a timely 
notice of disagreement, he did not submit a timely 
substantive appeal following the issuance of an SOC in July 
1977; therefore, that decision became final.  The Board notes 
that the issuance of the July 1977 SOC cured the previous 
defect in 1970 when the RO failed to issue an SOC.

Again, in August 1993, the RO increased the evaluation from 
30 percent to 50 percent; however, the veteran did not appeal 
that rating.  Moreover, as the veteran did not file a timely 
NOD to the November 2001 rating decision, which assigned 
April 5, 2001 as the effective date for the award of a 100 
percent rating, that decision is final.  Significantly, the 
finality of RO decisions rendered in June 1976, August 1993, 
and November 2001  precludes the assignment of an earlier 
effective date.  In that regard, the veteran has not 
demonstrated that there is any authority allowing a claim for 
an earlier effective date; rather, an effective date of an 
award of VA benefits may be challenged only in a collateral 
attack based on clear and unmistakable error.  

It must be noted again that neither the veteran nor the 
representative has asserted clear and unmistakable error in 
any of the prior rating decisions.  Additionally, there was 
no mention of clear and unmistakable error specific to the 
effective date in the November 2001 rating at the May 2005 
hearing before the undersigned.  Therefore, the Board does 
not find that an issue of clear and unmistakable error has 
been raised.  

A VA outpatient mental health evaluation on April 4, 2001, 
resulted in a GAF score of 29, indicating a significant 
decrease of functioning as of that date.  The RO apparently 
concluded that that evaluation was insufficient to show a 
sustained deterioration in the veteran's functioning.  The 
Board does not disagree and does not find that there was 
clear and unmistakable error in the RO's conclusion.  
However, whether the effective date is April 4 or April 5, 
2001, is of no significance.  38 C.F.R. § 3.31 (2006) 
provides that monetary benefits based on original or 
increased awards of compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  Therefore, 
the monetary benefits paid to the veteran are the same 
whether the effective date is April 4 or April 5.  The Board 
finds no basis for disturbing the RO's assignment of April 5, 
2001, as the effective date of the award. 


ORDER

A notice of disagreement with a November 2001 rating decision 
was not timely filed; the appeal of this issue is denied.  

Entitlement to an effective date prior to April 5, 2001, for 
the grant of a 100 percent evaluation for anxiety reaction is 
denied.  


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


